Title: From George Washington to Alexander McDougall, 1 April 1782
From: Washington, George
To: McDougall, Alexander


                        
                            Sir
                            Head Quarters Newburg April 1st 1782
                        
                        Major General Heath has made no application for leave of absence. The other parts of your Letter, of this
                            date I shall be better able to decide upon when the reasons and charges, which are proposed as the subject of another
                            letter, are exhibited. I am Sir Your very hum. servt
                        
                            Go: Washington
                        
                    